Title: 24. A Bill concerning Escheators, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that there shall be one escheator commissioned in every county, by the Governor on recommendation from the court of the same county, who shall execute his office in proper person, and not by deputy, and shall, before the court of the county, be bound in the penalty of 1000 1. with security to be approved by the same court, duly to perform the duties of his said office.
The said escheator shall sit in convenient and open places, and shall take his inquests of fit persons, who shall be returned and empanelled by the sheriff of the county, and shall suffer every person to give evidence, openly, in their presence, to such inquest; and the said inquisition, so taken, shall be, by indentures to be made between the said escheator and them of the inquest, whereof the counterpart, sealed by the escheator, shall remain in the possession of the first person that shall be sworn in the said jury, and by him shall be returned to the court of the same county there to be recorded; and the other part, sealed by the jurors, shall, by the escheator, be sent into the General Court within one month after the inquest taken. And if it be found for the commonwealth, and there shall be any man that will make claim to the lands he shall be heard without delay on a traverse to the office, monstrans de droit or petition of right; and the said lands, or tenements, shall be committed to him, if he, shew good evidence of his right and title to hold, until the right shall be found and discussed for the commonwealth or for the party, finding sufficient surety to prosecute his suit with effect, and to render and pay to the commonwealth the yearly value of the lands, if the right be discussed for the commonwealth.
No lands nor tenements, seized into the hands of this commonwealth upon such inquests taken before escheators, shall be in any  wise granted, nor to farm let, to any, if it be not to him or them which claim as is aforesaid, till the same inquests and verdicts be fully returned into the General Court, nor within six months after the same return, but shall intirely and continually remain in the hands of the escheators, who shall answer to the commonwealth the issues and profits yearly coming of the said lands and tenements, without doing waste or destruction.
If no person, within the six months before mentioned, make claim to the lands or tenements so seized, or claim being so made, if it be found and discussed for the commonwealth, the clerk of the General Court, shall, within one month thereafter, certify [to the escheator of the county, wherein the lands lie, that no claim hath been made, or that being made, it hath been discussed for the commonwealth, which escheator shall thereupon proceed to make sale of the land, for the benefit of the commonwealth, to him who will give the most, after one month’s public notice of the time and place of doing the same, and shall certify the purchaser and price to the Register of the Land-Office, who, on receiving a certificate that such price hath been paid into the treasury, shall have a grant executed to the purchaser in such manner as by law directed in the case of unappropriated lands.]
Where any person holds lands, or tenements, for term of years, or hath any rent, common, office, fee, or other profit apprender of any estate of freehold, or for years, or otherwise out of such lands or tenements which shall not be found in such office or inquisition, such person shall hold and enjoy his lease, interest, rent, common, office, fee and profit apprender in manner as if no such office or inquisition had been found, or as if such lease, interest, rent, common, office, or profit apprender had been found in such inquisition. Also if one person or more be found heir by office or inquisition, in one county, and another person be found heir to the same person, in another county, or if any person be untruly found lunatic, ideot, or dead, or where it shall be untruly found that any person attainted of treason, or felony, is seized of any lands, tenements, or hereditaments, at the time of such treason or felony committed, or at any time after, whereunto any other person hath any just title or interest of any estate of freehold, the person grieved by such office or inquisition may have his traverse or monstrans de droit to the same, without being driven to any petition of right and proceed to trial therein, and have like remedy and restitution upon his title found or judged for him therein, as in other cases of traverse upon untrue inquisition found.
 